DETAILED ACTION
This action is in response to amendments filed May 9th, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of claims
Claims 1, 2, 4-11, 13, 14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the slots " in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this action, Examiner will interpret the fingers as being --spaced circumferentially from one another by slots --, in similar fashion to what is claimed in claim 1.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation “wherein said plastic material of said bearing consists of 8-12 mass percent polytetrafluoroethylene (PTFE), 2-6 mass percent carbon fibers, and the remainder acetal”. Claim 1, of which claim 2 is dependent from already states the limitation “wherein said plastic material of said bearing comprising 8-12 mass percent polytetrafluoroethylene (PTFE), 2-6 mass percent carbon fibers, and the remainder acetal”. Claim 2 fails to further limit claim 1, as if the plastic material of the bearing comprises 8-12 mass percent PTFE, 2-6 mass percent carbon fibers, and the remainder is acetal, this would already imply that the bearing consists of these materials with the claimed mass percent ranges.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (US 5,704,727; hereinafter Atkins) in view of Pfeffer (DE-102004048753A1).
Regarding claim 1, Atkins discloses of a ball socket assembly (see Fig. 1-8), comprising:
	a housing (22) with an inner bore (34);
	a bearing (24) received in said inner bore of said housing (as seen in the figures), said bearing made as a monolithic piece of a plastic material (it can be seen in the figures the bearing is monolithic; Col. 3 line 31 – Col. 4 line 3 state the bearing is plastic), and said bearing having a curved bearing surface (46) which surrounds a ball cavity (formed via opening 44);
	a ball stud (26) having a ball portion (38) and a shank portion (42), said ball portion being received in said ball cavity of said bearing (as seen in the figures), and said ball portion having an equator (see Annotated Fig. 1 below);
	said curved bearing surface of said bearing being in slidable contact with said ball portion of said ball stud on opposite axial sides of said equator (as seen in the figures);
	said bearing including a plurality of fingers (see Annotated Fig. 2 below) which are spaced circumferentially from one another by slots (52);
	said bearing having a wall thickness between an outer surface of said bearing and said ball cavity, and said slots extending from an open end of said bearing to a location where said wall thickness is at a maximum (see Annotated Fig. 3 below); and
	said plastic material of said bearing allowing said fingers to deflect radially to allow said ball portion of said ball stud to be inserted into said ball cavity (see Col. 3 lines 25-30) and to also have adequate strength to resist failure when subjected to operational loads (due to the elastic characteristics of the bearing material).

    PNG
    media_image1.png
    332
    420
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    343
    297
    media_image2.png
    Greyscale

Annotated Figure 1						Annotated Figure 2

    PNG
    media_image3.png
    228
    453
    media_image3.png
    Greyscale

Annotated Figure 3
	While Atkins does say that the bearing may be made from a wide range of materials (see Col. 3 line 31 – Col. 4 line 3), they do not explicitly disclose wherein the plastic material comprises 8-12 mass percent polytetrafluoroethylene, 2-6 mass percent carbon fibers, and the remainder acetal.
	Pfeffer teaches of a similar ball socket assembly (Fig. 1-2) having a bearing (2) that is made from a carrier material POM (i.e. polyoxymethylene which is acetal), with first and second materials homogeneously incorporated into the carrier material (see [0008]). Pfeffer states that the first material may be carbon fiber ([0009]) and can have a mass range of 5-30% by weight (see [0010]). Pfeffer further states that the second material may be polytetrafluoroethylene (see [0010]) and can have a mass range of 10-25% by weight. This material combination serves to significantly increase the service life of the ball joint (see [0010]).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Atkins with the teachings of Pfeffer, to have the plastic material of the bearing comprise 10-12 mass percent polytetrafluoroethylene, 5-6 mass percent carbon fibers, with the remainder acetal, to significantly increase the service life of the ball joint, thereby producing a plastic bearing falling within the claimed mass percent ranges of the materials of the bearing.
Note to ApplicantIn the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 2, the combination of Atkins and Pfeffer further teaches wherein said plastic material of said bearing consists of 8-12 mass percent polytetrafluoroethylene, 2-6 mass percent carbon fibers, and the remainder acetal (as the bearing will have 10-12 mass percent polytetrafluoroethylene, 2-6 mass percent carbon fibers, and the remainder acetal, the plastic material will consist of the claimed materials within the claimed ranges).
Regarding claim 4, the combination of Atkins and Pfeffer further teaches wherein said fingers extend across said equator of said ball portion of said ball stud (it can be seen from the figures and Annotated Fig. 1 that the fingers will extend across the equator of the ball portion).
Regarding claim 8, Atkins discloses of a method of making a ball socket assembly (see Fig. 1-8), comprising the steps of:
preparing a bearing which is made as a monolithic piece of a plastic material (bearing 24 can be seen to be a monolithic piece and is made from plastic as stated in Col. 3 line 31 – Col. 4 line 3), the bearing including a plurality of fingers (see Annotated Fig. 2) which are spaced circumferentially from one another by slots (52) and at least partially surround a ball cavity (formed via opening 44), the bearing having a wall thickness between an outer surface of the bearing and the ball cavity, and the slots extending from an open end of the bearing to a location where the wall thickness is at a maximum (see Annotated Fig. 3);
urging a ball portion (38) of a ball stud (26) towards the ball cavity (as described in Col. 3 lines 25-31);
deflecting the fingers in a radially outward direction to allow the ball portion of the ball stud to pass the fingers and be received in the ball cavity (as described in Col. 3 lines 25-31); and
inserting the bearing with the ball portion contained in the ball cavity into an open bore of a housing (see Col. 4 lines4-5).
While Atkins does say that the bearing may be made from a wide range of materials (see Col. 3 line 31 – Col. 4 line 3), they do not explicitly disclose wherein the plastic material comprises 8-12 mass percent polytetrafluoroethylene, 2-6 mass percent carbon fibers, and the remainder acetal.
Pfeffer teaches of a similar ball socket assembly (Fig. 1-2) having a bearing (2) that is made from a carrier material POM (i.e. polyoxymethylene which is acetal), with first and second materials homogeneously incorporated into the carrier material (see [0008]). Pfeffer states that the first material may be carbon fiber ([0009]) and can have a mass range of 5-30% by weight (see [0010]). Pfeffer further states that the second material may be polytetrafluoroethylene (see [0010]) and can have a mass range of 10-25% by weight. This material combination serves to significantly increase the service life of the ball joint (see [0010]).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Atkins with the teachings of Pfeffer, to have the plastic material of the bearing comprise 10-12 mass percent polytetrafluoroethylene, 5-6 mass percent carbon fibers, with the remainder acetal, to significantly increase the service life of the ball joint, thereby producing a plastic bearing falling within the claimed mass percent ranges of the materials of the bearing.
Regarding claim 9, the combination of Atkins and Pfeffer further teaches wherein after the ball portion of the ball stud is received in the cavity of the bearing, the fingers extend across an equator of the bearing (it can be seen from the figures and Annotated Fig. 1 that the fingers will extend across the equator of the ball portion).
Claims 5, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins in view of Pfeffer as applied to claims 1 and 8 above, and in further view of Tagami (US 4,722,631).
Regarding claim 5, Atkins nor Pfeffer explicitly disclose wherein at least a portion of the ball stud is heat treated.
Tagami teaches of a similar ball socket assembly (Fig. 1-2) having a ball stud (2) with a ball portion (4) and a shank portion (5) that are subjected to heat treatment (Col. 4 lines 38-43).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Atkins with the teachings of Tagami, so that the ball portion and shank portion of the ball stud are heat treated, allowing for the ball stud to have a desired hardness level.
Regarding claim 6, the combination of Atkins, Pfeffer, and Tagami further teaches wherein said heat treated portion of said ball stud is in slidable contact with said curved bearing surface of said bearing (as the ball portion of the ball stud has been heat treated, it will be in slidable contact with the curved bearing surface).
Regarding claim 10, Atkins nor Pfeffer explicitly disclose of the step of heat treating a portion of the ball stud prior to inserting the ball portion of the ball stud into the cavity of the bearing.
Tagami teaches of a similar ball socket assembly (Fig. 1-2) having a ball stud (2) with a ball portion (4) and a shank portion (5) that are subjected to heat treatment (Col. 4 lines 38-43) before being inserted into a bearing (7; Col. 4 lines 49-58 state the ball being inserted into the bearing occurs after the heat treatment process).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Atkins with the teachings of Tagami, so that the ball stud is heat treated prior to inserting the ball portion into the bearing, as a means for the ball stud to have a desired hardness level.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins in view of Pfeffer as applied to claim 1 above, and in further view of AZO Materials (https://www.azom.com/article.aspx?ArticleID=6719; hereinafter AZOM).
Regarding claim 7, while the combination of Atkins and Pfeffer further teaches wherein the ball stud is made of steel (see Col. 3 lines 15-16 of Atkins), they do not explicitly disclose wherein the ball stud is made of 5140 steel.
AZOM teaches that 5140 steel is a steel alloy.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Atkins with the teachings of AZOM, to have the ball stud be made out of 5140 steel, in order to take advantage of the mechanical properties of 5140 steel.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins in view of Pfeffer and Tagami as applied to claim 10 above, and in further view of AZOM.
Regarding claim 11, while the combination of Atkins, Pfeffer, and Tagami further teaches wherein the ball stud is made of steel (see Col. 3 lines 15-16 of Atkins), they do not explicitly disclose wherein the ball stud is made of 5140 steel.
AZOM teaches that 5140 steel is a steel alloy.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Atkins with the teachings of AZOM, to have the ball stud be made out of 5140 steel, in order to take advantage of the mechanical properties of 5140 steel.
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins in view of Pfeffer as applied to claims 1 and 8 above, and in further view of Kobayashi (US 5,092,703).
Regarding claim 13, the combination of Atkins and Pfeffer further teach wherein the bearing has a closed bottom opposite of said fingers (see closed bottom formed by nose portion 48), but they do not explicitly disclose wherein said closed bottom is spaced from said ball portion of said ball stud to define a fluid reservoir.
Kobayashi teaches of a similar ball socket assembly (Fig. 1-19) having a bearing (4) with a closed bottom (as seen in the figures), and a ball stud (2), and wherein a ball portion (3) of the ball stud is spaced from the closed bottom, thereby defining a fluid reservoir (25), wherein grease is to be supplied between the bearing and the ball portion, enabling the ball stud to swing more smoothly (Col. 7 lines 16-24).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Atkins with the teachings of Kobayashi, to have the closed bottom of the bearing be spaced from the ball portion of the ball stud to define a fluid reservoir, so that grease may be applied between the bearing and the ball portion, enabling the ball stud to swing more smoothly.
Regarding claim 14, , the combination of Atkins and Pfeffer further teach wherein the bearing has a closed bottom opposite of said fingers (see closed bottom formed by nose portion 48), but they do not explicitly disclose wherein said closed bottom is spaced from said ball portion of said ball stud to define a fluid reservoir.
Kobayashi teaches of a similar ball socket assembly (Fig. 1-19) having a bearing (4) with a closed bottom (as seen in the figures), and a ball stud (2), and wherein a ball portion (3) of the ball stud is spaced from the closed bottom, thereby defining a fluid reservoir (25), wherein grease is to be supplied between the bearing and the ball portion, enabling the ball stud to swing more smoothly (Col. 7 lines 16-24).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Atkins with the teachings of Kobayashi, to have the closed bottom of the bearing be spaced from the ball portion of the ball stud to define a fluid reservoir, so that grease may be applied between the bearing and the ball portion, enabling the ball stud to swing more smoothly.
Response to Arguments
Applicant’s amendments to the claims filed May 9th, 2022 have been received and accepted.
Applicant’s amendments to the claims overcome the previous prior art rejection under 35 U.S.C. 103, however, in light of newly found prior art, a new grounds of rejection under 35 U.S.C. 103 has been issued over Atkins. See above.

Regarding the rejection of claim 2 under 35 U.S.C. 112(d), Applicant’s arguments have been fully considered, but are unconvincing. 
Examiner recognizes Applicant’s thinking regarding the difference between the transitional phrases of “comprising” and “consisting of”, however, with respect to claim 2, it does not appear to further limit claim 1, based upon the language of both limitations in question. 
Claim 1 requires that plastic material of the bearing comprises “8-12 mass percent polytetrafluoroethylene (PTFE), 2-6 mass percent carbon fibers, and the remainder acetal”. When reading the limitation, one would understand that the plastic material of the bearing has 8-12 mass percent PTFE, 2-6 mass percent carbon fibers, and the rest of the material within the bearing is acetal, due to the phrase “the remainder acetal”. As such, it would appear that the only materials that can make up the plastic material of the bearing in claim 1 would be 8-12 mass percent PTFE, 2-6 mass percent carbon fibers, and acetal. This would appear to be synonymous with stating that the plastic material of the bearing “consists of 8-12 mass percent PTFE, 2-6 mass percent carbon fibers, and the remainder acetal”, as is required by claim 2. While claim 1 uses the transitional phrase of “comprising”, by stating that the “remainder” of the bearing is acetal, this closes off the limitation of the material of the bearing to only include 8-12 mass percent PTFE, 2-6 mass percent carbon fibers, and acetal. By this rationale, it would appear that claim 2 fails to further limit claim 1, even though the transitional phrases used within both claims are different.
Examiner would like to make a suggestion to Applicant in order to overcome this rejection. By amending claim 1 to read --said plastic material of said bearing comprising 8-12 mass percent polytetrafluoroethylene, 2-6 mass percent carbon fibers, and claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678